ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 49
MARGOT ELIZABETH ROBERTS
                                                                                              *     September Term, 2021

                                                                                   ORDER

                    Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Margot Elizabeth Roberts, to transfer the Respondent to

disability inactive status by consent pursuant to Maryland Rule 19-736(c), it is this 8th day

of December, 2021


                    ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it

is hereby GRANTED, and the Respondent, Margot Elizabeth Roberts, is hereby transferred

to disability inactive status by consent, and it is further


                    ORDERED, that the Clerk of this Court shall remove the name of Margot Elizabeth

Roberts from the register of attorneys in this Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-12-08 11:55-05:00                                         /s/ Robert N. McDonald
                                                                                           Senior Judge

Suzanne C. Johnson, Clerk